United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
DEPARTMENT OF NAVY, NAVAL AIR
SYSTEMS COMMAND, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1557
Issued: December 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2014 appellant filed a timely appeal from a May 19, 2014 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether appellant established a recurrence of a medical condition due to the
accepted August 19, 1994 employment injury.
FACTUAL HISTORY
On August 22, 1994 appellant, then a 37-year-old machinist tool operator, filed a
traumatic injury claim alleging that on August 19, 1994 a piece of metal fell on his head, cut his
1

5 U.S.C. § 8101 et seq.

forehead and top of his hand, and jammed his neck while he was in the performance of duty.
OWCP initially accepted lacerations of the scalp and forehead and a cervical strain. It
subsequently expanded the claim to include aggravation of left lower extremity OsgoodSchlatter’s disease. Appellant returned to work in a light-duty capacity and continued working
in that capacity until he retired.2
By decision dated November 12, 1997, OWCP issued appellant a schedule award for four
percent permanent impairment of the left leg. The award ran 11.52 weeks for the period May 18
to August 6, 1995. Appellant continued to seek medical care for both his neck pain and left knee
pain.
On March 7, 2014 appellant filed a recurrence claim for medical treatment from
August 19, 1994 onward. He indicated that his pain had worsened and continued in his head,
shoulder, neck, knee, arms, and hands. Appellant stated that he could not perform his usual
duties because of his injuries and had to retire on disability.
In a December 20, 2013 report, Dr. Kathy L. Head, Board-certified in occupational
medicine, noted findings on examination of appellant on December 10, 2013. She indicated that
appellant was declared permanent and stationary on November 23, 2010 for multiple diagnoses
including cervical strain. Dr. Head noted that appellant was recently seen by Dr. Tiffany Shay
Alexander, Board-certified in occupational medicine, for exacerbation of neck strain and she
noted appellant’s complaints of chronic achy neck pains and tightness in his neck since he was
declared permanent and stationary in 2010. Dr. Alexander noted examination findings of the
neck, which included positive paraspinal and trapezial muscle tenderness and positive trapezius
muscle spasm. Range of motion of neck with pain at end of range forward flexion.
Dr. Alexander noted that the bilateral wrists and left knee were not examined. She diagnosed
neck sprain with exacerbation, carpal tunnel syndrome, status post release on right, and left knee
strain. Dr. Head also reported that appellant exhibited signs of a chronic cervical sprain and
currently has spasm. She denied any other inciting factors regarding these conditions; therefore,
she opined it is appropriate that the cervical strain be continued as part of this case. Dr. Head
determined that appellant could return to full duty with no limitations or restrictions on
December 10, 2013.
In a February 7, 2014 report, Dr. Alexander noted findings from her examination of
appellant on January 22, 2014. She noted that appellant presented with complaints of neck pain
and left knee pain and that Dr. Head, who performed appellant’s permanent and stationary
evaluation, recently reevaluated him on December 10, 2013 and indicated that future medical
care should apply to his neck strain as appellant denied any recent trauma to either the neck or
the knee. Dr. Head provided examination findings and diagnosed neck strain, carpal tunnel
syndrome, status post release on the right, and left knee strain. Dr. Alexander agreed with
Dr. Head that appellant’s neck should be included under future medical care and advised that he
could return to modified work with restrictions on January 22, 2014. Diagnostic testing was
ordered.

2

The record is unclear as to the date of appellant’s retirement.

2

In an April 9, 2014 letter, OWCP informed appellant that a recurrence for medical
treatment only was defined as a documented need for additional medical treatment after a release
from treatment of the work-related injury or after not receiving care for a significant period of
time. This included circumstances when there had been a significant gap in treatment for the
work-related injury. OWCP informed appellant that to establish a recurrence he must provide
evidence to support that his need for treatment was due to a worsening of the accepted workrelated conditions without intervening cause. It noted that, based on the medical records on file,
he last received medical care for his work-related condition on January 5, 2010. OWCP advised
appellant that the medical evidence submitted was insufficient to establish his claim and
requested that he provide additional factual and medical evidence, including medical evidence
establishing that his accepted work-related conditions subsequently worsened without
intervening cause. Appellant was accorded 30 days to submit the requested information. No
additional evidence was submitted.
By decision dated May 19, 2014, OWCP denied appellant’s recurrence claim of a
medical condition. It found that he had not established that he required additional medical
treatment due a worsening of his accepted work-related conditions without intervening cause.
LEGAL PRECEDENT
Appellant has the burden of proof to establish the recurrence of a medical condition
causally related to his accepted employment injury. To meet his burden, he must furnish medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the condition is causally related to the employment injury and supports
that conclusion with sound medical rationale.3 Where no such rationale is present, the medical
evidence is of diminished probative value.4
OWCP regulations define a recurrence of medical condition as the documented need for
further medical treatment after release from treatment of the accepted condition when there is no
work stoppage. Continued treatment for the original condition is not considered a renewed need
for medical care, nor is examination without treatment.5
OWCP’s procedure manual provides that, after 90 days of release from medical care
(based on the physician’s statement or instruction to return as needed or computed by the claims
examiner from the date of last examination), a claimant is responsible for submitting an
attending physician’s report which contains a description of the objective findings and supports

3

Ronald A. Eldridge, 53 ECAB 218, 220 (2001).

4

Mary A. Ceglia, 55 ECAB 626, 629 (2004); Albert C. Brown, 52 ECAB 152, 155 (2000).

5

20 C.F.R. § 10.5(y).

3

causal relationship between the claimant’s current condition and the previously accepted work
injury.6
ANALYSIS
OWCP accepted that appellant sustained lacerations of the scalp and forehead, cervical
strain, and aggravation of left lower extremity Osgood-Schlatter’s disease as a result of the
August 19, 1994 employment injury. In his March 7, 2014 claim for recurrence of medical
treatment, appellant did not attribute the increase in his neck pain to any event, but rather a
continuation of the August 19, 1994 work-related condition. He has the burden of providing
sufficient evidence, including rationalized medical evidence, to establish the causal relationship
asserted.7
In her December 20, 2013 report, Dr. Head noted that she had originally declared
appellant permanent and stationary on November 23, 2010 for diagnoses including cervical
strain. She noted current examination findings of chronic cervical sprain and reported that
appellant had denied any other inciting factors regarding his neck. Based on appellant’s denial
of any other inciting factors, Dr. Head opined that it was appropriate that the cervical strain be
continued as part of his case. She, however, has not provided any rationale as to why appellant’s
cervical strain would continue or why his neck condition worsened without any intervening
factors approximately three years after he was declared permanent and stationary. Furthermore,
reliance on appellant’s statement alone, that there were no inciting factors regarding his neck,
does not establish causal relationship because they merely repeat the employee’s allegations.8
Thus, the Board finds that Dr. Head’s report is of limited probative value and fails to establish
appellant’s claim.
In her February 7, 2014 report, Dr. Alexander noted that Dr. Head, who performed
appellant’s permanent and stationary evaluation, recently reevaluated him on December 10, 2013
and indicated that future medical care should apply to his neck strain. She also noted that
appellant denied any recent trauma to either the neck or the knee and diagnosed him with neck
strain for which he had permanent restrictions. Likewise, Dr. Alexander provided no explanation
as to why appellant’s current need for medical treatment of his neck is due to a worsening of his
August 19, 1994 employment injury without intervening factors. Rather, she appeared to rely on
Dr. Head’s comments that further medical care should apply to appellant’s neck strain.
Dr. Alexander’s report is insufficiently rationalized to establish that his need for medical
treatment of his neck is due to a worsening of his August 19, 1994 employment injury without
intervening factors.
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.4(b) (June 2013). The
procedure manual provides, with certain exceptions, that, within 90 days of release from medical care (as stated by
the physician or computed from the date of last examination or the physician’s instruction to return per as need), a
claims examiner may accept the attending physician’s statement supporting causal relationship between appellant’s
current condition and the accepted condition, even if the statement contains no rationale. Id. at Chapter 2.1500.4(a).
7

Ricky S. Storms, 52 ECAB 349 (2001).

8

See K.W., Docket No. 10-98 (issued September 10, 2010).

4

The Board finds that appellant has not submitted sufficient medical evidence to establish
a recurrence of a medical condition related to his accepted injury of August 19, 1994. Therefore,
OWCP’s May 19, 2014 decision denying the claimed recurrence is proper under the law and
facts of the case.
On appeal, appellant stated that he has been getting treatment for his work-related
conditions since August 19, 1994. With regard to the accepted neck sprain, which he claims has
worsened, the file reflects that Dr. Head declared him permanent and stationary with no
impairment on November 23, 2010. Neither Dr. Head nor Dr. Alexander has submitted
sufficiently well-rationalized medical opinion to support that appellant’s need for medical
treatment of his current neck condition is due to a worsening of his August 19, 1994 employment
injury without intervening factors.
CONCLUSION
The Board finds that appellant failed to establish a recurrence of a medical condition due
to the accepted August 19, 1994 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated May 19, 2014 is affirmed.
Issued: December 2, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

